ar
a ge re ee meee CC.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
VERSO CORPORATION and
VERSO CORPORATION HEALTH and
WELFARE BENEFIT PLAN,
Case no. 3:19-cv-00006
Plaintiffs, Class Action for Declaratory
Judgment, seeking certification
Vv. of a defendant-class

UNITED STEEL, PAPER AND FORESTRY

RUBBER, MANUFACTURING, ENERGY, United States District Judge
ALLIED INDUSTRIAL AND SERVICE Walter H. Rice

WORKERS INTERNATIONAL UNION,

AFL-CIO-CLC, (““USW”), et al.,

Defendants.

 

—~ — ~~ | ORDER
Defendant USW moves for a six-day extension to file its reply in support of
USW’s motion to compel arbitration (D. 44). Plaintiffs do not oppose the extension,
and for good cause shown:
IT IS ORDERED that USW shall have until June 3, 2019 to file a reply in

support of its motion to compel arbitration.

Date: 3-24. 7 Lh. Ga
